DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 02/26/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a substrate insulating layer separating the plurality of contact plugs from the substrate” claim 11 (Elected species, Fig 4), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

New Restrictions/ Restriction by original presentation

Newly submitted claims 26-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: “a plurality of gate electrodes sequentially stacked on the substrate; a plurality of contact plugs filling contact holes that pass though an entirety of the plurality of gate electrodes sequentially stacked on the substrate; wherein each of the plurality of contact plugs contacts a conductive region of only one of the plurality of gate electrodes and contacts other gate electrodes of the plurality of gate electrodes exclusively at an insulating region thereof;” does not read on species M.I ( Fig 4).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26-28 withdrawn from consideration as 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 1, The instant claims recites limitation “the plurality of contact plugs being connected to the plurality of gate electrodes, wherein each of the plurality of contact plugs passes through a conductive region of only one gate electrode among the plurality of gate electrodes and is electrically connected only to the one gate electrode and passes through a plurality of insulating regions of other gate electrodes of the plurality of gate electrodes, in the contact region, without forming an electrical connection thereto” is not clear because how the plurality of contact plug is connected to the plurality of gate electrodes, which provided connected with plurality of  stacked gate electrode, not only one gate electrode. In addition, insulation region are not part of gate electrode region. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

The claims 2, 4 and 11-13 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claims 2-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al ( US 2017/0117290  A1; hereafter LEE).





    PNG
    media_image1.png
    512
    759
    media_image1.png
    Greyscale

Regarding claim 1, LEE discloses a semiconductor device (Fig 10A), comprising:
a plurality of gate electrodes  stacked (  Fig 10, GL includes gate electrode stack G1-G6) and spaced apart from each other (  Fig 10, gate electrode stack G1-G6) in a direction 5perpendicular to an upper surface of a substrate (  Fig 10A, substrate 110), the plurality of gate electrodes (  Fig 10, gate electrode stack G1-G6) extending in different lengths from each other ( Fig 10, different length as shown GL1, GL2 and GL3)  in one direction to provide a plurality of contact regions ( Fig 10A, conductive pattern 128, Para [ 0053]), and each of the plurality of gate electrodes (  Fig 10, gate electrode stack G1-G6) having a conductive region (G1-G6) and an insulating region ( insulating patterns 125, Para [ 0102]): and a plurality of contact plugs filling contact holes ( PL3-PL1, pillar 

25 Regarding claim 3, LEE discloses the semiconductor device of claim 1, LEE further discloses wherein each contact plug (PL3-PL1, pillar shape conductive pattern, Para [0153]) of the plurality of contact plugs is in contact with the conductive region (GL1-GL6) of a corresponding gate electrode of the Page 40plurality of gate electrodes (GL1-GL6) through an external side surface thereof (PL3-PL1, pillar shape conductive pattern, Para [0153]).
  
Regarding claim 5, LEE discloses the semiconductor device of claim 1, LEE further discloses wherein each of the plurality of contact plugs (PL3-PL1, pillar shape conductive pattern, Para [0153])  has a width equal to a width of the contact holes  (PL3-PL1, pillar shape conductive pattern, Para [0153] and shown in figure 9b-9c).  

Regarding claim 6, LEE discloses the semiconductor device of claim 1, LEE further discloses wherein the plurality of contact plugs (PL3-PL1, pillar shape conductive pattern, Para [0153]) pass 15through at least a portion of the gate electrode ( G1-G6) among the plurality of gate electrodes ( G1-G6)  in a lowermost portion ( Fig 10B).  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2017/0117290 A1; hereafter LEE) in view of Kim et al (US 2012/0112260 A1; hereafter Kim).

Regarding claim 10, LEE discloses the semiconductor device of claim 1, But LEE does not disclose explicitly wherein different portions of the plurality 10of contact plugs have different lengths in the direction perpendicular to the substrate.  
In a similar field of endeavor, Kim discloses wherein different portions of the plurality 10of contact plugs have different lengths in the direction perpendicular to the substrate (Fig [25], Substrate [10], VS1 structure, Para [0120]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of Kim teaching so “wherein different portions of the plurality 10of contact plugs have different lengths in the direction perpendicular to the substrate (Fig [25], Substrate [10], VS1 structure, Para [0120])” for further advantages such as reduce memory structure and improve internal connectivity.

Allowable Subject Matter

Claims 14-16 and 18 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a contact plug fills a contact hole passing through one of the plurality of gate conductive regions and the plurality of gate insulating regions, and is electrically connected to the one of the plurality of gate conductive regions, 10wherein the contact plug passes through the first gate conductive region and the gate insulating regions surrounded by the plurality of second gate conductive regions, and wherein a distance from an adjacent edge of the first gate conductive region to the contact hole is different from a distance from an adjacent edge of each of the plurality of second gate conductive regions to the contact hole.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898